64 F.3d 658
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Quintin LITTLEJOHN, Plaintiff--Appellant,v.Bill CLINTON, President of the United States;  United Statesof America, Defendants--Appellees.
No. 95-1945.
United States Court of Appeals, Fourth Circuit.
Aug. 16, 1995.

Quintin Littlejohn, appellant pro se.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the magistrate judge's recommendation to dismiss Appellant's complaints as frivolous under 28 U.S.C. Sec. 1915(d) (1988).  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Littlejohn v. Clinton, No. CA-95-313-6-3AK (D.S.C. Apr. 17, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.